Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims 
Claims 1-17 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on May 18, 2020 has been received and entered into the
present application.
Claim 17 is amended.
Claims 4-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b).
Applicant’s arguments, filed May 18, 2020 have been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claims 1-3 are under examination in the instant office action.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on March 3, 2020 and August 25, 2020 have been received and considered.
     	        Maintained Rejection 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rieks et al. (WO2004/076400 A1) and translation from ESPACENET.
Rieks et al. teaches compounds of formula II having the following chemical formula II

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein R1 and R2 are each independently of one another, hydrogen and R3 is a linear alkenyl radical or fatty acid [see original document  p. 9 and translation p.10, para. 3-5]. Non-limiting examples of linear alkenyl according to the invention are propenyl, 2- butenyl, 3-butenyl, 3-pentenyl, 1,3-hexadienyl and the like for a hydrocarbon radical containing one or more C-C double bonds [original document p.10, para. 2  and translation p. 11, para. 1]. The composition can be used in an ointment, cream, hydrogel, emulsion, lotion, patch, tincture, shampoo, aerosol, toothpaste, or cleansing milk [translation p.24, para.6]. The composition is a means of preserving cosmetic, dermatological, pharmaceutical or veterinary preparations [translation p.24, para. 2]. The composition is a means of preserving cosmetic, dermatological, pharmaceutical or veterinary preparations. The compounds of the invention also relates to all derivatives of R / S perilla alcohol [translation p.19, para. 9].
Rieks et al. does not explicitly teach linoleoyl ester of POH [claim 1], the pharmaceutical composition may be administered before, during, or after radiation [claim 2] and the pharmaceutical composition is administered by topical application [claim 3]. 
A person of ordinary skill in the art at the time the invention was made would have found it prima facie obvious to prepare a pharmaceutical composition comprising of linoleoyl ester of POH because Rieks et al. taught R/S perillyl alcohol derivatives esters having an alkenyl radical chain. Motivation to use the compounds of Rieks et al. would have risen from the fact that the reference discloses a perillyl alcohol of formula II that can be substituted with an alkenyl radical  containing one or more C=C bonds. The skilled artisan in the chemical arts would have found 17 and two C=C bonds because Rieks et al. defines that an alkenyl radical has compounds can include longer alkenyl chains having one or more C=C bonds. Further, it is within the purview of the skilled artisan in the chemical arts to use homologs and isomers of compounds differing by the successive addition of the same chemical group (e.g., CH2) and optical isomers. MPEP 2144.09 (II).  Rieks et al. provides sufficient motivation and instruction to arrive at the instantly claimed perillyl alcohol derivative since it discloses compounds of formula II that can be substituted with alkenyl radical. 
In regards to the limitation wherein pharmaceutical composition is administered by topical application as recited in claim 3. Rieks et al. taught the perillyl alcohol derivatives are incorporated in creams, and lotion formulation intended for pharmaceutical use. The skilled artisan in the art would have understood that the perillyl alcohol derivative can be administered topically because Rieks et al. taught incorporating perillyl alcohol derivatives into pharmaceutical composition that includes creams and lotion. Thus, Rieks et al. provides motivation to administer a linoleoyl ester of POH topically since it provides motivation to arrive at the instantly claimed perillyl alcohol derivative that can be incorporate into cream or lotions intended for topical delivery and pharmaceutical compositions.
In regard to the limitation wherein the pharmaceutical composition may be administered before, during, or after radiation as recited in claim 2. Rieks et al. meets all of the physical, chemical and structural limitation of claim 1, it should be useful and suitable for Applicant’s intended use/administration before, during or after radiation. Thus, the product itself contains all of the structural, physical and chemical components that would have yield the same chemical and physical properties such as intend use/administration for before, during or after radiation.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art' s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).
prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Rieks et al. and arrived at the claimed invention with reasonable.
Response to Arguments
Applicant's arguments filed May 18, 2020 have been fully considered but they are not persuasive. 
Applicant argues that:
It is Applicant’s position that the Examiner failed to support a conclusion of obviousness here at least because there would have been no teaching or motivation to modify Rieks to arrive at the claimed compositions. Rieks teaches it is preferred compounds of formula II include R/S perillyl malate, perillyl succinate, perillyl tartrate, perillyl citrate, perillyl glycolate or perillyl glycerate. In addition, compounds of formula II show better antibacterial activity against gram-positive bacteria that S-perillyl alcohol. In other works, for Rieks’ preferred formula II compounds, R3 is derived from succinic acid, malic acid, tartrate, citric acid, glycolic acid or glyceric acid. Thus, Rieks’ preferred formula II compounds are completely different from the claimed linoleoyl ester of POH. Secondly, Rieks’ preferred formula II compounds have an R3 lacking C=C, while the linoleoyl group in the claimed linoleoyl ester of POH has two (2) double bonds. There is nothing in the examples or the remainder of Rieks’ that would lead one to the claimed linoleoyl ester of POH. In Rieks’ Examples representative compounds were tested for their antimicrobial activities none of the tested compounds is the claimed linoleoyl ester of POH. Rieks’ teaches a vast number of compounds. Thus, there had not been a finite numbers of options to try and there would have been no reasonable expectation of success. Rieks does not provide a “finite number of identified, predictable solution” but a broad selection of compounds. Moreover, a skilled artisan would not have a reason to select the claimed linoleoyl ester of POH among the nearly infinite number of possibilities. Therefore, a skilled artisan would not have been motivated to modify Rieks’ formula II-formula VII compounds to arrive at the claimed 
Examiner’s Response:
The examiner has carefully considered Applicant’s arguments and Rieks’ however the arguments are not found persuasive for the reasons set below. Rieks et al. teaches compounds of formula II having the following chemical formula II

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
wherein R1 and R2 are each independently of one another, hydrogen and R3 is a linear alkenyl radical or fatty acid. Non-limiting examples of linear alkenyl according to the invention are propenyl, 2- butenyl, 3-butenyl, 3-pentenyl, 1,3-hexadienyl and the like for a hydrocarbon radical containing one or more C-C double bonds. Rieks provide motivation to arrive at the instantly claimed linoleoyl ester of POH because Rieks’ taught perillyl alcohol substituted with a linear alkenyl or fatty acid containing one or more C-C- double bonds.
In regards to the argument that Rieks preferred embodiments and examples are directed to completely different from the claimed linoleoyl ester of POH. The examiner has issued an obviousness rejection, the examiner is using Rieks teachings has a whole. In addition, preferred embodiments do not negate that broader teachings of Rieks providing motivation to use other linear alkenyl or fatty acid. Further, it is within the purview of the skilled artisan in the chemical arts to use homologs and isomers of compounds differing by the successive addition of the same chemical group (e.g., CH2) and optical isomers. MPEP 2144.09 (II).  Rieks et al. provides sufficient motivation and instruction to arrive at the instantly claimed perillyl alcohol derivative since it discloses compounds of formula II that can be substituted with alkenyl radical. 
2 lengths) and including one or more double bonds. Further, the prior art of Rieks provides motivation since it taught that the chemistry of perillyl alcohol derivatives is possible and has been employed in the past. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Rejection of claims 1-3 is proper.
No claims are allowed.
Claims 4-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAINA D MATOS NEGRON/            Primary Examiner, Art Unit 1627